 


109 HR 1622 IH: Broadcast Ownership for the 21st Century Act
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1622 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Stearns introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Communications Act of 1934 to reduce restrictions on media ownership, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Broadcast Ownership for the 21st Century Act.  
2.Cross-ownership limitations 
(a)Rule changes requiredThe Federal Communications Commission shall modify section 73.3555 of its regulations (47 CFR 73.3555) by eliminating any provisions limiting the granting or renewal of an AM or FM radio or television broadcast station license to any party (including parties under common control) on the basis of the ownership, operation, or control by such party of a daily newspaper. 
(b)Deadline for actionsThe Federal Communications Commission shall complete all actions necessary to complete the modifications required by this section within 90 days after the date of enactment of this Act. 
3.Television multiple ownershipSection 310 of the Communications Act of 1934 (47 U.S.C. 310) is amended by adding at the end the following new subsection: 
 
(f)National audience reach calculationIn calculating the national audience reach limitations for television stations under the Commission’s regulations, UHF television stations shall be attributed with no more than 50 percent of the television households in their market.. 
4.Limitation on Federal Communications Commission authority 
(a)AmendmentSection 202(c)(1)(B) of the Telecommunications Act of 1996 is amended by striking 39 percent and inserting 45 percent. 
(b)Deadline for implementationThe Federal Communications Commission shall amend its regulations to implement the amendment made by subsection (a) within 90 days after the date of enactment of this Act. In amending such regulations, the Commission shall not revise section 73.3555(e)(2)(i) of its regulations (47 CFR 73.3555(e)(2)(i)). 
5.Multiple television station ownership 
(a)Local television multiple ownership rule changes requiredThe Federal Communications Commission shall revise its rule for local television multiple ownership set forth in section 73.3555(b) of its regulations (47 CFR 73.3555(b)) to permit a person or entity to directly or indirectly own, operate, or control two television stations in the same designated market area if— 
(1)the grade B contours of such stations do not overlap; or 
(2)the grade B contours of such stations do overlap and at least 6 independent broadcast or cable television voices would remain in the designated market area after the transfer of ownership, operation, or control of the license of the stations in question. 
(b)Independent voicesIn making the revision required by subsection (a), the Commission shall determine the number of independent broadcast or cable television voices that would remain as follows: 
(1)Broadcast television stationsEach independently owned and operating full power broadcast television station within the designated market area shall be counted as one independent voice. 
(2)One cable system countedRegardless of how many individual cable systems operate in the designated market area, if cable television is generally available to households in the area, cable television shall be treated as one independent voice. 
 
